ORDER
PER CURIAM.
Matthew Axtman appeals from the trial court’s judgment of a directed verdict in favor of Jean Holley and Matthew Zimmerman on his claims arising from a dog bite.
We have reviewed the briefs of the parties and the record on appeal. The judgment is supported by substantial and competent evidence in the record and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment of the trial court pursuant to Rule 84.16(b).